COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 SCOTT PATRICK HUDSON,                            §
                                                                  No. 08-10-00301-CR
                              Appellant,          §
                                                                    Appeal from the
 v.                                               §
                                                              277th Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                         of Williamson County, Texas
                                                  §
                              Appellee.                           (TC#09-1620-K277)
                                                  §


                                 MEMORANDUM OPINION

       Scott Patrick Hudson appeals his conviction for recklessly causing serious bodily injury

to a child, a lesser included offense of the charge contained in the indictment, injury to a child –

causing serious bodily injury.1 Appellant was sentenced to 20 years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice. We affirm.

       Appellant’s appointed counsel has filed a brief in which he concludes that the appeal

presents no non-frivolous issues and is without merit. Appellate counsel states that he has

studied the record and has found no error preserved for appeal that could serve as grounds for

reversible error. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967),

by presenting a professional evaluation of the record, and demonstrating why, in effect, there are

no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief. Appellant has filed a document

with the court which we have liberally construed as a pro se brief. The State did not file a

response to either counsel’s Anders Brief or Appellant’s pro se response.

         An appellate court may not address the merits of issues raised in an Anders brief, or those

raised in a pro se response. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).

The Court may only consider: (1) whether the appeal is wholly frivolous, and issue an opinion

explaining that we have reviewed the record and found no reversible error; or (2) whether

arguable grounds for appeal exist, and if so, remand the case to the trial court so that new counsel

may be appointed to address those issues. Bledsoe, 178 S.W.3d at 826-27.

         Having carefully reviewed the record, counsel’s brief, and Appellant’s pro se response in

this case, we agree that the appeal presents no non-frivolous issues and is without merit.

Further, we find nothing in the record that might arguably support an appeal. Accordingly, the

trial court’s judgment is affirmed.



May 9, 2012
                                                         CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




1
    See TEX.PENAL CODE ANN. § 22.04 (West Supp. 2011).
                                                  -2-